        Case 4:17-cv-00127-BMM Document 94 Filed 01/28/19 Page 1 of 6


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 CONSUMER FINANCIAL
 PROTECTION BUREAU,
              Plaintiff,
                                                Case No. 4:17-cv-00127-BMM
 v.
                                                Hon. Brian M. Morris
 THINK FINANCE, LLC, formerly known
 as Think Finance, Inc., THINK FINANCE
 SPV, LLC, FINANCIAL U, LLC, TC
 LOAN SERVICE, LLC, TAILWIND
 MARKETING, LLC, TC
 ADMINISTRATIVE SERVICES, LLC,
 and TC DECISION SCIENCES, LLC,
              Defendants.

           JOINT MOTION TO CONTINUE DISCOVERY STAY AND
               MODIFY SCHEDULING ORDER (UNOPPOSED)

      Plaintiff Consumer Financial Protection Bureau (“Bureau”) and Defendants

Think Finance, LLC, formerly known as Think Finance, Inc., Think Finance SPV,

LLC, Financial U, LLC, TC Loan Service, LLC, Tailwind Marketing, LLC, TC

Administrative Services, LLC, and TC Decision Sciences, LLC (“Defendants”),

through their undersigned counsel, respectfully move the Court (1) to continue the

previously-issued discovery stay in this matter for a period of forty-five (45) days,

and (2) to modify the scheduling order in light of continuing settlement

developments and what Defendants have represented regarding their current

financial condition. In support of the motion, the parties assert the following:

      1.     For several months, the parties, as well as several other entities,
        Case 4:17-cv-00127-BMM Document 94 Filed 01/28/19 Page 2 of 6



individuals, and claimants, have been engaged in extensive global settlement

discussions in a related bankruptcy matter involving Defendants (In re: Think

Finance, LLC, et al., Bankr. N.D. Tex. 17-33964-hdh-11) that, if successful, would

resolve the litigation pending before this Court, as well as several other pending

cases against Defendants.

      2.     To allow these negotiations to proceed without diminution of the

Bankruptcy estate, the Court granted a Joint Motion to Stay Discovery and Modify

Scheduling Order on November 20, 2018. Dkt. No. 93. The Court’s Order

provided for a 60 day stay of discovery in this matter and a concurrent extension of

case deadlines. Dkt. No. 93.

      3.     The settlement negotiations and resulting settlement structure have

proven extremely complex due, in large part, to the involvement of numerous other

entities and persons who are not parties to this matter, but who may be releasing

claims or getting a release as part of the contemplated global settlement. The

Bureau and Defendants anticipate that in the next forty-five (45) days the

settlement parties will have either presented a global settlement plan to the

Bankruptcy Court for approval or the Bureau and Defendants will be ready to tell

this Court that the settlement efforts were unsuccessful and this litigation should

continue.

      4.     In anticipation of continuing the negotiations concerning, among other


                                          2
        Case 4:17-cv-00127-BMM Document 94 Filed 01/28/19 Page 3 of 6



things, injunctive relief terms and a chapter 11 plan in the bankruptcy case, the

parties request that the Court continue the previously-entered discovery stay in this

matter for an additional forty-five days, until March 1, 2019.

      5.     The Defendants note that the United States District Court for the

Eastern District of Pennsylvania has recently entered an Order in a matter

involving Defendants that further stayed case deadlines there between Defendants

and the Commonwealth of Pennsylvania to allow the global settlement

negotiations to proceed. See Commonwealth of Pennsylvania v. Think Finance,

Inc., et al., 1:14-cv-07139-JCJ, Dkt. No. 253 (Jan. 15, 2019).

                                 Stay of Discovery

      6.     The parties believe that a stay of discovery (specifically, by not

issuing any additional discovery requests or demands and by not pursuing

enforcement of third party subpoenas and discovery already issued to Defendants)

for a period of 45 days is appropriate in light of Defendants’ purported current

financial condition.

      7.     Such a further temporary stay of discovery may help conserve what

Defendants have represented to be limited resources and minimize unnecessary

litigation costs and expenses on Defendants and other third parties currently in

receipt of the Bureau’s subpoenas as the settlement process continues.

      8.     Should settlement discussions fail before the expiration of the


                                          3
        Case 4:17-cv-00127-BMM Document 94 Filed 01/28/19 Page 4 of 6



continued 45-day stay period, the parties reserve the right to move the Court to lift

the temporary stay.

                      Modifications to the Scheduling Order

      9.     The parties also believe that extending case deadlines and related

dates for a period of 45 days is warranted and will permit the parties to focus on

potential settlement without jeopardizing litigation planning or compromising

overall case management while the parties determine whether a resolution is

feasible.

      WHEREFORE, the parties respectfully move the Court for the entry of an

order staying discovery for a period of 45 days and extending case deadlines as set

forth in the proposed order.


 Dated: January 28, 2019                   By: /s/ Benjamin Vaughn
                                           Patrick Gushue
                                           Vanessa Buchko
                                           Benjamin Vaughn
                                           Enforcement Attorneys
                                           CONSUMER FINANCIAL
                                           PROTECTION BUREAU
                                           1700 G Street, NW
                                           Washington, DC 20552
                                           Telephone (Buchko): 202-435-9593
                                           Telephone (Vaughn): 202-435-7964
                                           Telephone (Gushue): 202-435-9671
                                           Fax: 202-435-7722
                                           E-mail: Vanessa.Buchko@cfpb.gov
                                           E-mail: Benjamin.Vaughn@cfpb.gov
                                           E-mail: Patrick.Gushue@cfpb.gov


                                          4
Case 4:17-cv-00127-BMM Document 94 Filed 01/28/19 Page 5 of 6




                              Attorneys for Plaintiff:
                              CONSUMER FINANCIAL
                              PROTECTION BUREAU

                              LEO S. WARD
                              BROWNING KALECZYC BERRY &
                              HOVEN P.C.
                              800 N. Last Chance Gulch, Suite 101
                              Helena, MT 59601
                              Tel.: (406) 443-6820
                              leow@bkbh.com

                              THOMAS M. HEFFERON (pro hac vice)
                              MATTHEW S. SHELDON (pro hac vice)
                              GOODWIN PROCTER LLP
                              901 New York Avenue NW
                              Washington, DC 20001
                              Tel.: 202-346-4000
                              Fax.: 202-346-4444
                              thefferon@goodwinlaw.com
                              srosesmith@goodwinlaw.com
                              msheldon@goodwinlaw.com

                              Attorneys for Defendant:
                              THINK FINANCE, LLC




                             5
        Case 4:17-cv-00127-BMM Document 94 Filed 01/28/19 Page 6 of 6



                                 Certificate of Service

      I hereby certify that a copy of the foregoing document was served on

January 28, 2019, and will send notification to all parties registered with the

Court’s CM/ECF system.

                                        /s/ Benjamin Vaughn
                                        Benjamin Vaughn
                                        Enforcement Attorney
                                        Consumer Financial Protection Bureau
                                        1700 G Street NW
                                        Washington, DC 20552




                                          6
